Dismissal and Opinion Filed July 9, 2013




                                        S   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00669-CV

                      SANTANDER CONSUMER USA, INC., Appellant
                                      V.
                             TERESA GUYDEN, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06861-C

                                MEMORANDUM OPINION
                   Before Chief Justice Wright, Justices Lang-Miers, and Evans
                                       Opinion Per Curiam
       The Court has before it appellant’s June 18, 2013 notice of nonsuit of appeal. We treat

the notice as a motion to dismiss, GRANT the motion, and DISMISS the appeal. See TEX. R.

APP. P. 42.1(a).

                                                                         PER CURIAM

       130669F.P05
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

SANTANDER CONSUMER USA, INC.,                  On Appeal from the County Court at Law
Appellant                                      No. 3, Dallas County, Texas
                                               Trial Court Cause No. CC-12-06861-C.
No. 05-13-00669-CV        V.                   Opinion delivered per curiam. Chief Justice
                                               Wright, Justice Lang-Miers and Justice
TERESA GUYDEN, Appellee                        Evans sitting for the Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee TERESA GUYDEN recover her costs of this appeal from
appellant SANTANDER CONSUMER USA, INC., unless the parties have agreed otherwise.


Judgment entered July 9, 2013




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




                                         –2–